Citation Nr: 9929607	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-17 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from July 1960 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above-noted claims.

In February 1999, a September 1998 VA treatment note was 
associated with the claims file, subsequent to the issuance 
of the most recent supplemental statement of the case.  
Because this evidence is duplicative of that already of 
record, a remand is not required.  38 C.F.R. §§ 19.31, 19.37 
(1999).

The issue of entitlement to service connection for diabetes 
mellitus on the merits is the subject of the REMAND herein.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that any current cardiovascular 
disorder is the result of a disease or injury incurred in 
service.

2.  The claim of entitlement to service connection for 
diabetes mellitus is plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for cardiovascular 
disease is not well grounded, and there is no statutory duty 
to assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
diabetes mellitus is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cardiovascular disease

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for cardiovascular 
disease may be established based on a legal "presumption" 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

The Board has reviewed all the evidence of record.  The 
veteran's service medical records disclose that he was 
hospitalized at the U.S. Naval Hospital in Charleston, South 
Carolina, from December 19, 1966, to January 4, 1967.  His 
complaints included an acute sensation of epigastric pain 
with some shortness of breath.  It was described as an aching 
epigastric pain radiating upward into the left chest.  He 
reported a similar episode two months earlier.  The initial 
impression was duodenal ulcer (DU); myocardial infarction.   

Physical examination revealed no cardiovascular 
abnormalities.  Serial electrocardiograms (EKGs) were 
interpreted as normal, showing only occasional slight ST 
segment abnormalities.  Serial EKGs and transaminases failed 
to reveal any evidence of myocardial damage, and epigastric 
tenderness suggested that the problem was below the 
diaphragm.  X-rays of the chest were normal.  The initial 
impression was revised and discharge diagnoses included 
medical observation, abdominal pain, unknown origin.  The 
veteran was discharged to duty, fit for same.

On separation examination in April 1968, the veteran's heart 
and vascular system were normal.  Blood pressure was 120/76.  
Chest x-ray was normal.        

Also associated with the claims folder are post-service 
private and VA treatment records of the veteran, including 
from Mike Brueggeman, M.D., Steven L. Akins, M.D., T. James 
Humphreys, M.D., Dr. Honeycutt, Tony Phillips, M.D., Phil 
Schoettle, M.D., R.W. Dunavant, M.D., Methodist Hospital, 
Jackson-Madison County General Hospital, the Medical Arts 
Clinic, and the Memphis, Tennessee, VA Medical Center (VAMC).  
These records dated from 1986 to 1998, show that the veteran 
gave a history of a myocardial infarction during service at 
age 24 (see VA treatment note dated September 2, 1998).  He 
was hospitalized for complaints of chest pain for three weeks 
in October 1986.  Pertinent diagnoses included chest pain, 
rule out atherosclerotic coronary artery disease versus 
peptic ulcer disease versus esophageal spasm, and old 
myocardial infarction suggested by EKG.  Following additional 
testing, the veteran was thereafter diagnosed as having 
atherosclerotic coronary artery disease and subendocardial 
myocardial infarction.  He underwent coronary artery bypass 
graft (CABG) and was treated for cardiovascular disease on 
numerous occasion in the following years.  Additional 
diagnoses included angina pectoris, hypertension, 
hypertensive cardiovascular disease, and congestive heart 
failure.  The veteran also suffered multiple strokes, as 
early as 1995.

Here, the medical evidence of record indicates that the 
veteran currently suffers from atherosclerotic coronary 
artery disease, etc.  This disability was first diagnosed 
many years after service in 1986.  Therefore, the Board finds 
that there is sufficient medical evidence of a current 
disability, and the first element of a well-grounded claim 
has been satisfied.

The veteran's service medical records showed that he 
complained of chest pain and shortness of breath and was 
hospitalized for cardiovascular work-up from December 1966 to 
January 1967.  Therefore, the Board finds that there is 
sufficient lay and medical evidence of incurrence of a 
disease/injury during service, and the second element of a 
well-grounded claim has been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
cardiovascular symptomatology since active service.  There 
are lay statements from his wife corroborating his history of 
cardiovascular problems.  Presuming this history to be 
credible for the purpose of establishing a well-grounded 
claim, there is still no medical evidence of record of a 
nexus between the present disability(ies) and the in-service 
symptomatology.  Savage, 10 Vet. App. at 497 (holding that 
veteran's own testimony that he sustained a back injury in 
service, walked with a limp ever since, and received heat 
treatments over the years is presumed credible for the 
purpose of establishing a well grounded claim because it is 
not inherently incredible or beyond the competence of a lay 
person to observe and continuity of symptomatology had 
therefore been established even if the record did not contain 
service medical records showing treatment in service for a 
back problem); see Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) (per curiam order noting Board's fundamental authority 
to decide a claim in the alternative).  Medical expertise is 
required to relate present disability etiologically to the 
veteran's in-service symptoms.  However, there are no medical 
opinions contained in any of the veteran's post-service 
medical records relating his current   cardiovascular disease 
to any inservice finding or event.  The veteran's and his 
wife's statements are not competent in this regard.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

Although the veteran may have continuously experienced 
cardiovascular symptomatology since active service, there is 
no medical evidence in the record at all tending to show that 
there was an underlying chronic disability which caused the 
symptoms in service and that that underlying disability also 
has caused all the intermittent complaints of symptomatology 
experienced since service.  Similarly, there is no medical 
evidence tending to show that the inservice symptoms 
represented a chronic cardiovascular disorder rather than an 
acute and transitory condition.  While the veteran and his 
wife have reported that inservice doctors told them that the 
veteran suffered a heart attack, "hearsay medical evidence" 
does not constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995). 

Because no medical evidence has been presented or secured to 
render plausible a claim that the cardiovascular disease 
diagnosed in 1986 had its onset in service or is the result 
of, or related to, any disease contracted or injury sustained 
in active military service, the Board concludes that this 
claim is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for cardiovascular 
disease.  He has reported that medical records from Drs. 
Lawrence and Richards are not available.  While the RO did 
not obtain a copy of the veteran's Social Security 
Administration (SSA) records (which he applied for in 1991), 
additional development to obtain these records is unnecessary 
in view of the medical evidence currently of record.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under 5103(a) to assist claimant in filing his claim pertains 
to relevant evidence which may exist or could be obtained).  
There is no basis for speculating that such records would 
produce nexus evidence necessary to well ground the veteran's 
claim for service connection for cardiovascular disease.  
Brewer v. West, 11 Vet. App. 228 (1998); see Grivois v. 
Brown, 6 Vet. App. 136, 139-40 (1994) (noting that 
"implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay those 
claims which . . . require adjudication.").  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations with regard to the veteran's claims under 
38 U.S.C.A. § 5103(a) (West 1991).


Diabetes mellitus

With respect to service connection for diabetes mellitus, the 
service medical records show that during hospitalization from 
December 1966 to January 1967, laboratory work revealed two 
hour post-prandial sugars of 145 on one occasion, in which 
the intravenous (IV) may have been running, 109 mgs% on 
repeat.  It was noted on December 30, 1966, that the veteran 
was probably pre-diabetic.  Medical evidence shows that he 
currently suffers from diabetes mellitus, which is a chronic 
disability.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307, 3.309 (1999).  Based upon these facts, the 
Board finds that the veteran's claim is well grounded, in 
that he has presented a plausible claim. 

Having determined that the claim for service connection for 
diabetes mellitus is well grounded, it appears that 
additional assistance is required in order to fulfill the 
duty to assist.  38 U.S.C.A. § 5107(a) (West 1991).  
Accordingly, the underlying issue of entitlement to service 
connection will be the subject of the remand that follows.


ORDER

Having found the claim not well grounded, entitlement to 
service connection for cardiovascular disease is denied.

The claim for service connection for diabetes mellitus is 
well grounded.


REMAND

Service connection for diabetes mellitus

Additional development is necessary in this case before a 
decision on the merits of the veteran's claim can be made.  
The veteran has reported that he was diagnosed as having 
diabetes mellitus as early as 1979 or 1981 at the Memphis, 
Tennessee, VAMC.  On remand, the RO should obtain these 
records.  A VA medical opinion concerning whether the 
inservice findings in December 1966 represented the onset of 
chronic diabetes mellitus would also be helpful.  See 
Horowitz v. Brown, 5 Vet. App. 217 (1993) (where there is a 
reasonable possibility that a current condition is related to 
or is a residual of a condition experienced in service, the 
Board should seek a medical opinion as to whether the 
claimant's current disabilities are in any way related to or 
a residual of those experienced in service.); Wilson  v. 
Derwinski, 2 Vet. App. 16 (1991) (the development of facts 
pertinent to the veteran's claim includes conducting an 
examination and asking the examiner to express an opinion as 
to whether the veteran's current disability is related to any 
disease or disability treated in service).

Accordingly, this case is remanded for the following:

1.  The RO should request that the veteran 
provide a list of those who have treated 
him for diabetes mellitus since his 
separation from active service.  
Thereafter, the RO should request all 
records of any treatment reported by the 
veteran that are not already in the claims 
file, after obtaining appropriate releases 
from the veteran.  The Board is 
particularly interested in any treatment 
received at the Memphis, Tennessee, VAMC, 
from 1979 forward.

With respect to any VA records, all 
records maintained are to be requested, to 
include those maintained in paper form and 
those maintained electronically (e.g., in 
computer files) or on microfiche.  The RO 
should associate all records received with 
the claims file.

If requests for any private treatment 
records are not successful, the RO should 
inform the veteran and his representative 
of the negative result in order to allow 
them an opportunity to obtain and submit 
the records, in keeping with the veteran's 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159(c).

2.  Following completion of the foregoing, 
the RO should refer the entire claims 
folder to a VA physician with a request 
that the doctor review the medical records 
in the claims file, including the complete 
service medical records, and render an 
opinion on the following matter:

Is it at least as likely as not that the 
inservice findings in December 1996 
(laboratory work revealing two hour post-
prandial sugars of 145 on one occasion, in 
which the IV may have been running, 109 
mgs% on repeat, and the examiner's 
statement that the veteran was probably 
pre-diabetic) represented the onset of 
chronic diabetes mellitus?

The physician should indicate that he or 
she has reviewed the entire claims folder 
and must provide a comprehensive report 
including complete rationales for all 
opinions and conclusions reached, citing 
the objective medical findings leading to 
the conclusions.  If further consultation 
with other specialists is determined to be 
warranted in order to respond to the 
foregoing questions, such consultations 
are to be accomplished prior to completion 
of the report.

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the physician's 
report.  If the requested report does not 
include adequate responses to the specific 
opinion requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  The RO should readjudicate the 
veteran's claim for service connection for 
diabetes mellitus, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examiner's 
report.  The RO should consider carefully 
and with heighten mindfulness the benefit 
of the doubt rule.  38 U.S.C.A. § 5107(b).  
If the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

5.  If any benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case, which 
should include consideration of all 
medical evidence received since the 
October 1998 supplemental statement of the 
case.  He should be afforded a reasonable 
period of time for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals






